Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant’s arguments, filed (10/11/2021), with respect to pending claims 1-20 and have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection with new interpretation of the reference as presented below. However, a new ground/s of rejection is made in view of newly found prior arts Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953). 
See below rejection for full detail.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO 2007/084866) and Peck (Pat.3668514). 

Dierickx disclose a system for monitoring power supply to a refrigeration unit of a container, wherein the container is part of a mobile trailer configured to be coupled to a tractor and defines a cargo space (Fig. 1, Col. 2, lines 55-59, where mobile transport refrigeration unit (TRU) or truck mounted refrigeration units eliminating unnecessary use of the diesel motor on the refrigeration unit), the system comprising:
     wherein the refrigeration unit is configured to be powered by an engine of the tractor during transport (Fig. 10, where switch 120, # 21 1 phase motor 220 VAC);
     a power connector configured to receive power from a power supply, the power connector operably connected to the refrigeration unit to supply power thereto, wherein the power supply is a power supply other than the engine of the tractor when not during transport (Col. 11, lines 42-55, where be parked at a loading dock…the system is configured to take in shore power from a plug 12).

Dierickx does not disclose 
    one or more cargo sensors located within the container configured to detect a cargo within the container;
     the refrigeration unit comprising a compressor, a condenser, an evaporator, and an evaporator fan, wherein the evaporator fan is configured to drive an airflow into the cargo space to provide cooling to the cargo;
      a power supply sensor operably connected to the power connector, the power supply sensor configured to detect a lack of power supplied through the power connector; and

     store predetermined information related to power requirements of the refrigeration unit, wherein the predetermined information includes a maximum time period of a powered-off state;
        receive data from the one or more cargo sensors;
        receive data from the power supply sensor; and
       when the data from the one or more cargo sensors indicates the presence of
cargo within the container and the data from the power supply sensor indicates a
lack of power for a duration that exceeds the maximum time period, the controller
is configured to provide an indicator that the refrigeration unit does not have power, 
       wherein the power supply sensor is configured to detect a voltage or current across the power connector, and wherein the power supply sensor and the controller are powered by an auxiliary power source.

Sulc disclose one or more cargo sensors located within the container configured to detect a cargo within the container (Fig. 2, # 240, para [0033], where the TRS controller 230 can receive measured real-time system load parameters from, for example, the sensor(s) of the measurement unit 240);
    the refrigeration unit comprising a compressor, a condenser, an evaporator, and an evaporator fan, wherein the evaporator fan is configured to drive an airflow into the cargo space to provide cooling to the cargo within the container (Fig. 2, # 226 (compressor), 222 (Evaporator), # 224 (condenser)para [0002], where  TRU can 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants' invention was made to provide compressor, a condenser, an evaporator, and an evaporator fan, as taught by Sulc in the Dierickx in order to more accurately and efficiently control the environmental condition of the cargo space.
Lowenstein disclose a power supply sensor operably connected to the power connector, the power supply sensor configured to detect a lack of power supplied through the power connector (Page 8, lines 5-15, where event monitor is also coupled to a power fail circuit, which is configured to detect a power failure condition, such as a power outage; battery or uninterruptible power supply (UPS)); and
    a controller (Fig.1, processor compartment 114) in communication with the one or more cargo sensors and the power supply sensor, the controller configured to:
    store predetermined information related to power requirements of the refrigeration unit, wherein the predetermined information (Page 19, lines 24-25, where system has access to preloaded manufacturer data) includes a maximum time period of a powered- off state (Step 540; Fig. 1, local dbase 144; Page 19, lines 14-20, where updated total time out of refrigeration is then stored in the local database...the system will at this point compare the updated total time out of refrigeration to a specified maximum time out of refrigeration for the container);

     when the data from the one or more cargo sensors indicates the presence of cargo
within the container (Fig. 1, where cargo sensors 105A and 105 B, page 10 lines 12- 15, these sensors as detectors of the vials 102 A and 102B) and the data from the
power supply sensor (page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition corresponds to the power supply sensor) indicates a lack of power for a duration that exceeds the maximum time period (Page 22, lines 14-29, where step 810 that a power outage has occurred, then the system determines the duration of the power outage (step 815)....if the total time out of refrigeration (TOR) exceeds the specified maximum, them the system transmits an appropriate warning message), the controller is configured to provide an indicator that the refrigeration unit does not have power (Page 8, line 5 trough line 30; Page 10, line 26 trough page 11, line 10);
      wherein the power supply sensor powered by an power source (Page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition, which is corresponds to the power supply sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide power supply sensor, as taught by Lowenstein in the combined system applied above reference in order to continuously monitor the power supply.

Peck discloses a power supply sensor operably connected to the power connector (Fig. 1A, power plug and # 21 (load sensor), Col. 2, lines 9-10, where A load sensor 21 is coupled between the power plug 19); and
     wherein the power supply sensor is configured to detect a voltage or current across the power connector (Fig. 1A, power plug and # 21, (load sensor), Col. 4, lines 32-35, where a load is applied to the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt by the diode 36);
      the power supply sensor and the controller are powered by an auxiliary power source (Fig. 1, # 15, where a control circuit 11, including three silicon controlled rectifiers 12 through 14, to a vehicle battery 15...a load sensor 21 is coupled between the power plug 19 and the control circuit 11 for controlling the operation of the control circuit 11 in response to demand for power at the power plug).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at
the power connector and auxiliary power source as taught by Peck in the
combined system applied above in order to improve detection of the power lost in power line or power connector.

Regarding Claim 2, The combined system applied above disclose the system of claim 1, but does not disclose at least one sensor of the one or more cargo sensors is a proximity sensor.
Lowenstein disclose at least one sensor of the one or more cargo sensors is a proximity sensor (Page 10, lines 26 trough Page 11, line 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide proximity sensor as taught by Lowenstein in the Lowenstein reference in order with high accurately determine the cargo position.

Regarding Claim 3, The combined system applied above disclose the system of claim 1, but does not disclose wherein the power supply sensor is configured to detect a voltage received from a power supply at the power connector.
Peck discloses the power supply sensor is configured to detect a voltage received from a power supply at the power connector (Figs. 1 # 21, Col. 4, lines 32-35, where the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at the
power connector as taught by Peck in the combined system applied above reference in order to continuously monitor the power supply.
Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 3. 

Regarding Claim 5, The combined system applied above disclose the system of claim 1, but does not disclose wherein the indicator is a message transmitted to a user.
 Lowenstein discloses the indicator is a message transmitted to a user (Page 8, line 5 trough line 30).
Lowenstein in the combined system applied above reference in order to more easily determine the power problem in the track and avoid the power outage in the system.

Regarding Claim 6, The combined system applied above disclose the system of claim 1, but does not disclose further comprising a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the system further comprising the controller in communication with each of the plurality of containers.
 Lowenstein discloses comprising a plurality of containers, each container having one or more cargo sensors and each container having a power supply sensor, the system further comprising the controller in communication with each of the plurality of containers (Page 11, lines 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide power supply sensor, as taught by Lowenstein in the combined system applied above reference in order to continuously monitor the power supply.

Regarding Claim 7, The combined system applied above disclose the system of claim 6, but does not disclose, when one container of the plurality of containers has a lack of power for a duration that exceeds a maximum time period of the respective container, 
Lowenstein discloses one container of the plurality of containers has a lack of power for a duration that exceeds a maximum time period of the respective container, the indicator is configured to identify which of the plurality of containers has a lack of power for a duration that exceeds the maximum time period (Page 8, line 5 trough line 30; Page 11, line 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide lack of power for a duration that exceeds a maximum time period, as taught by Lowenstein in the combined system applied above reference in order to with accuracy control and determine the power outage for the cargo in the track.

Regarding Claim 8, The combined system applied above disclose the system of claim 1, but does not disclose the predetermined information is based on a cargo type loaded into the container.
 Lowenstein discloses the predetermined information is based on a cargo type loaded into the container (Page 8, lines 5, trough line 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide predetermine information of the cargo type loaded, as taught by Lowenstein in the combined system applied above reference in order with more accuracy control the power for the cargo in the track.




the system of claim wherein the controller is further configured to log a duration of time that exceeds the maximum time period.
 Lowenstein discloses the system of claim wherein the controller is further configured to log a duration of time that exceeds the maximum time period (page 8, line 5 through line 30). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide log duration, as taught by Lowenstein in the combined system applied above reference in order with more accuracy control the power for the cargo and track.

Regarding Claim 10, the combined system applied above disclose a method for monitoring power supply to a refrigeration unit of a container, wherein the container is part of a mobile trailer configured to be coupled to a tractor and defines a cargo space, the method comprising:
     loading, at a controller, predetermined information related to related to power
   requirements of the refrigeration unit, wherein the predetermined information includes a maximum time period of a powered-off state;
detecting, with one or more cargo sensors, the presence of cargo within the container;
supplying power to the refrigeration unit from an engine of the tractor during transport;
supplying power to the refrigeration unit from a power source other than the engine of the tractor when not during transport, the power source connected to the refrigeration unit through a power connector;

 and providing an indicator when it is determined that the refrigeration unit is without power for a duration that exceeds the maximum time period, as recited in claim 1.

Additionally, the Lowenstein discloses monitoring, with a power supply sensor, the power supplied to the refrigeration unit through power connector (page 8 lines 5-6, where power fail circuit which is configured to detect a power fail condition corresponds to the power supply sensor).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to monitoring, with a power supply sensor, as taught by Lowenstein in the combined system applied above reference in order to more persuasively control the power for the cargo in the track.

Peck discloses the power connector and detecting a voltage or current across the power connector (Fig. 1A, power plug and # 21, (load sensor), Col. 4, lines 32-35, where a load is applied to the power plug 19, the voltage drop across input resistor 50 of the load sensor 21 is limited to approximately +0.75 volt by the diode 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide voltage received from a power supply at the power connector and auxiliary power source as taught by Peck in the combined system applied above in order to improve detection of the power lost in power line or power connector.

Claim 11 is analyzed and rejected as discussed with respect to claim 2.
Regarding Claim 14 is analyzed and rejected as discussed with respect to claim 5.

Regarding Claim 15, the combined system applied above disclose the method of claim 10, but does not disclose comprising a plurality of containers, each container having one or more cargo sensors and
   each container having a power supply sensor, the method further comprising monitoring each of the plurality of containers with the controller.
Lowenstein discloses a plurality of containers, each container having one or more cargo sensors and   each container having a power supply sensor, the method further comprising monitoring each of the plurality of containers with the controller (Page 11, Line 24 trough Page 12, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide power supply sensor, as taught by Lowenstein in the combined system applied above reference in order to continuously monitor the power supply.
Regarding Claim 16 is analyzed and rejected as discussed with respect to claim 7.
Regarding Claim 17 is analyzed and rejected as discussed with respect to claim 8.
Regarding Claim 18 is analyzed and rejected as discussed with respect to claim 9.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO Peck (Pat.3668514), as applied to the claim above and further in view of Kavounas (Pub.2005/0132491).

 Regarding Claim 4, The combined system applied above disclose the system of claim 1, but does not disclose the indicator is one of a light or a noise provided at the container.
Kavounas discloses the indicator is one of a light or a noise provided at the container (para [0014], where refrigerator 140 includes refrigerator box 142...Power cord 152
is for plugging into a wall outlet to power the refrigerator, and thus maintaining interior 149 at a cool temperature. Refrigerator 140 also includes ON indicator light 154, which comes on when power cord 152 is plugged in, and refrigerator 140 is working properly to maintain interior 149 cool).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide light or a noise provided at the container
as taught by Kavounas in the combined system applied above in order to improve the proper operation of refrigerator.
Regarding Claim 13 is analyzed and rejected as discussed with respect to claim 4. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dierickx (US Pat.8723344) in view of Sulc (US Pub.20150328953), Lowenstein (WO 2007/084866 A2) and Peck (Pat.3668514), as applied to the claim above and further in view of Welch (U.S.Pub.2005/0229611).


unit does not have power and is not operating.
Welch disclose the indicator is an alarm indicating that the refrigeration unit does not have power and is not operating (para [0028], where alarm system and apparatus
10 includes a power on/off switch 42 mounted on the housing 16 for turning on the apparatus 10 and also for turning off the apparatus 10 during periods when
the refrigeration unit 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
applicants’ invention was made to provide alarm, as taught by Welch in the
combined system applied above in order to continuously monitoring and visualizing if
the refrigerator properly working.
Regarding Claim 20 is analyzed and rejected as discussed with respect to claim 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857